Dismissed and Memorandum Opinion filed May 17, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00133-CR
NO. 14-11-00134-CR
____________
 
RANDY LIONELL LONG, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

On Appeal from the 178th District Court
Harris County, Texas
Trial Court Cause Nos. 1267505 &
1267506

 
MEMORANDUM
OPINION
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this court.  See Tex.
R. App. P. 42.2.  Because this court has not delivered an opinion, we grant
appellant=s request.
Accordingly, we order the appeals dismissed.  We direct the
clerk of the court to issue the mandates of the court immediately.
PER CURIAM
 
Panel consists of Justices Anderson,
Brown, and Christopher.  
Do Not Publish — Tex. R. App.
P. 47.2(b).